Exhibit 10.1

 

 

INSEEGO CORP.

 

2018 Omnibus Incentive Compensation Plan

(as amended July 22, 2020)

 

1.       Purpose. Inseego Corp. hereby amends and restates the Inseego Corp.
2009 Omnibus Incentive Compensation Plan into this Inseego Corp. 2018 Omnibus
Incentive Compensation Plan. The purpose of the Plan is to promote the long-term
success of the Company and the creation of stockholder value by offering
directors, officers, employees and consultants of the Company an opportunity to
acquire a proprietary interest in the success of the Company, or to increase
such interest, and to encourage such selected persons to continue to provide
services to the Company and to attract new individuals with outstanding
qualifications.

 

2.       Definitions. As used in the Plan,

 

(a)       “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries owns not less than 50 percent of such entity.

 

(b)      “Aggregate Share Limit” means the aggregate maximum number of shares
available under the Plan pursuant to Section 3(a)(i) of the Plan.

 

(c)       “Annual Incentive Award” means a cash award granted pursuant to
Section 8 of the Plan, where such award is based on Management Objectives and a
Performance Period of one year or less.

 

(d)      “Appreciation Right” means a right granted pursuant to Section 5 of the
Plan.

 

(e)       “Award” means any Annual Incentive Award, Option Right, Restricted
Stock, Restricted Stock Unit, Appreciation Right, Performance Share, Performance
Unit or Other Award granted pursuant to the terms of the Plan.

 

(f)       “Base Price” means the price to be used as the basis for determining
the Spread upon the exercise of an Appreciation Right.

 

(g)      “Beneficial Owner” or “Beneficial Ownership” has the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

(h)      “Board” means the Board of Directors of Inseego, as constituted from
time to time.

 

(i)        “Change in Control” means, except as may otherwise be provided in an
Evidence of Award or in a Participant’s written employment agreement,
change-in-control agreement, severance agreement, or other similar written
agreement or arrangement that expressly provides that such definition applies
with respect to this Plan, the first to occur of the following events:

 

(i)       any Person is or becomes the Beneficial Owner of 50 percent or more of
the combined voting power of the then-outstanding Voting Stock of Inseego;
provided, however, that:

 

(1)       the following acquisitions will not constitute a Change in Control:
(A) any acquisition of Voting Stock of Inseego directly from Inseego that is
approved by a majority of the Incumbent Directors, (B) any acquisition of Voting
Stock of Inseego by the Company, (C) any acquisition of Voting Stock of Inseego
by the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company, and (D) any
acquisition of Voting Stock of Inseego by any Person pursuant to a Business
Transaction (as defined below) that complies with clauses (A), (B) and (C) of
Section 2(i)(iii) below;

 

(2)       if any Person is or becomes the Beneficial Owner of 50 percent or more
of the combined voting power of the then-outstanding Voting Stock of Inseego as
a result of a transaction described in clause (A) of Section 2(i)(i)(1) above
and such Person thereafter becomes the Beneficial Owner of any additional shares
of Voting Stock of Inseego representing one percent or more of the
then-outstanding Voting Stock of Inseego, other than in an acquisition directly
from Inseego that is approved by a majority of the Incumbent Directors or other
than as a result of a stock dividend, stock split or similar transaction
effected by Inseego in which all holders of Voting Stock are treated equally,
such subsequent acquisition will be treated as a Change in Control;

 

 



 1 

 

 

(3)       a Change in Control will not be deemed to have occurred if a Person is
or becomes the Beneficial Owner of 50 percent or more of the Voting Stock of
Inseego as a result of a reduction in the number of shares of Voting Stock of
Inseego outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the Beneficial Owner of any additional shares of Voting Stock
of Inseego representing one percent or more of the then-outstanding Voting Stock
of Inseego, other than as a result of a stock dividend, stock split or similar
transaction effected by Inseego in which all holders of Voting Stock are treated
equally; and

 

(4)       if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired Beneficial Ownership of 50 percent or more of
the Voting Stock of Inseego inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Incumbent
Directors a sufficient number of shares so that such Person has Beneficial
Ownership of less than 50 percent of the Voting Stock of Inseego, then no Change
in Control will have occurred as a result of such Person’s acquisition; or

 

(ii)       a majority of the Board ceases to be comprised of Incumbent
Directors; or

 

(iii)       the consummation of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of Inseego
or the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (A) the Voting Stock of Inseego outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 50 percent of the combined voting power
of the then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns Inseego or all or substantially all of Inseego’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Transaction, of the Voting Stock of Inseego, (B) no Person (other than
Inseego, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or such
entity resulting from such Business Transaction) has Beneficial Ownership,
directly or indirectly, of 50 percent or more of the combined voting power of
the then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the Board of
Directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or

 

(iv)       Inseego implements a plan for liquidation or dissolution of Inseego,
except pursuant to a Business Transaction that complies with clauses (A), (B)
and (C) of Section 2(i)(iii).

 

(j)       “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as such law and regulations may be amended
from time to time.

 

(k)       “Committee” means a committee consisting of one or more members of the
Board that is appointed by the Board (as described in Section 12) to administer
the Plan.

 

(l)       “Company” means, collectively, Inseego and its Subsidiaries.

 

(m)      “Consultant” means an individual who performs bona fide services to the
Company or an Affiliate, other than as an Employee or Director.

 

(n)       “Date of Grant” means the date specified by the Board on which a grant
of an Award will become effective (which date will not be earlier than the date
on which the Board takes action with respect thereto).

 

(o)      “Director” means a member of the Board of Directors of Inseego.

 

 

 



 2 

 

 

(p)      “Employee” means an individual who is an employee of the Company or an
Affiliate.

 

(q)      “Evidence of Award” means an agreement, certificate, resolution,
notification or other type or form of writing or other evidence approved by the
Board that sets forth the terms and conditions of the Awards granted. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of Inseego and, unless otherwise determined by the Board,
need not be signed by a representative of Inseego or a Participant.

 

(r)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.

 

(s)       “GAAP” means accounting principles generally accepted in the United
States of America as in effect from time to time.

 

(t)       “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.

 

(u)      “Incumbent Directors” means the individuals who, as of the date this
amended and restated plan was adopted by the Board, are Directors of Inseego and
any individual becoming a Director subsequent to the date hereof whose election,
nomination for election by Inseego’s stockholders, or appointment, was approved
by a vote of at least two-thirds of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of Inseego in which such
person is named as a nominee for Director, without objection to such
nomination); provided , however , that an individual will not be an Incumbent
Director if such individual’s election or appointment to the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(v)      “Inseego” means Inseego Corp., a Delaware corporation, and any
successors thereto.

 

(w)      “Investor Director Provider” means any investor in the Company (or the
Affiliate of an investor in the Company) that has an employee, direct or
indirect owner, or service provider of such investor serving on the Board as a
Director, provided that such Director has agreed with the investor (or
Affiliate) that such investor (or Affiliate of such investor) will receive any
Awards that such Director otherwise would receive.

 

(x)       “Management Objectives” means the performance objective or objectives
established pursuant to the Plan for Participants who have received grants of
Annual Incentive Awards, Performance Shares or Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units, dividend equivalents or Other Awards pursuant to the
Plan. Management Objectives may be described in terms of Inseego-wide objectives
or objectives that are related to the performance of the individual Participant
or a Subsidiary, division, business unit, region or function within Inseego or
any Subsidiary. The Management Objectives may be made relative to the
performance of other companies. The Management Objectives may be based on any
criteria selected by the Board.

 

At the Board’s discretion, any Management Objective may be measured before
special items, and may or may not be determined in accordance with GAAP. The
Board shall have the authority to make equitable adjustments to the Management
Objectives (and to the related minimum, target and maximum levels of achievement
or performance) as follows: in recognition of unusual or non-recurring events
affecting Inseego or any Subsidiary or Affiliate or the financial statements of
Inseego or any Subsidiary or Affiliate; in response to changes in applicable
laws or regulations; to account for items of gain, loss or expense determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business or related to a change in accounting
principles; or in recognition of any events or circumstances (including, without
limitation, changes in the business, operations, corporate or capital structure
of the Company or the manner in which it conducts its business) that render the
Management Objectives unsuitable, as determined by the Board in its sole
discretion.

 

(y)      “Market Value Per Share” means as of any particular date the closing
sale price of a Share as reported on the Nasdaq Stock Market or, if not listed
on such exchange, on any other national securities exchange on which the Shares
are listed. If the Shares are not traded as of any given date, the Market Value
Per Share means the closing price for the Shares on the principal exchange on
which the Shares are traded for the immediately preceding date on which the
Shares were traded. If there is no regular public trading market for the Shares,
the Market Value Per Share of the Shares shall be the fair market value of the
Shares as determined in good faith by the Board. The Board is authorized to
adopt another fair market value pricing method, provided such method is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.

 

 

 



 3 

 

 

(z)       “Option Price” means the purchase price payable on exercise of an
Option Right.

 

(aa)     “Option Right” means the right to purchase Shares upon exercise of an
option granted pursuant to Section 4 of the Plan.

 

(bb)    “Optionee” means the optionee named in an Evidence of Award evidencing
an outstanding Option Right.

 

(cc)     “Other Award” means an Award granted pursuant to Section 9 of the Plan.

 

(dd)    “Participant” means a person who is selected by the Board to receive
Awards under the Plan and who is or is expected to become an Employee, Director,
or Consultant, or an Investor Director Provider.

 

(ee)     “Performance Period” means, in respect of an Award, a period of time
within which the Management Objectives relating to such Award are to be
achieved, as determined by the Board in its sole discretion. The Board may
establish different Performance Periods for different Participants, and the
Board may establish concurrent or overlapping Performance Periods.

 

(ff)      “Performance Share” means an Award under the Plan equivalent to the
right to receive one Share awarded pursuant to Section 8 of the Plan.

 

(gg)    “Performance Unit” means a unit awarded pursuant to Section 8 of the
Plan that is equivalent to $1.00 or such other value as is determined by the
Board.

 

(hh)    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act or any successor provision thereto, as modified and used in
Sections 13(d) and 14(d) thereof and the rules thereunder.

 

(ii)       “Plan” means this Inseego Corp. 2018 Omnibus Incentive Compensation
Plan, as amended.

 

(jj)      “Restricted Stock” means Shares granted pursuant to Section 6 of the
Plan as to which neither the substantial risk of forfeiture nor the prohibition
on transfers has expired.

 

(kk)     “Restricted Stock Unit” means an Award made pursuant to Section 7 of
the Plan.

 

(ll)      “Restriction Period” means the period of time during which Restricted
Stock or Restricted Stock Units may be subject to restrictions, as provided in
Section 6 and Section 7 of the Plan.

 

(mm)   “Secondary Committee” means one or more senior officers of Inseego (who
need not be members of the Board), acting as a committee established by the
Board pursuant to Section 12(b) of the Plan, subject to such conditions and
limitations as the Board shall prescribe.

 

(nn)    “Shares” means the shares of common stock, par value $0.001 per share,
of Inseego or any security into which such Shares may be changed by reason of
any transaction or event of the type referred to in Section 11 of the Plan.

 

(oo)    “Spread” means the excess of the Market Value Per Share on the date when
an Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.

 

(pp)    “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by Inseego; except that, for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time Inseego
owns or controls, directly or indirectly, more than 50 percent of the total
combined voting power represented by all classes of stock issued by such
corporation.

 

 

 



 4 

 

 

(qq)    “Voting Stock” means securities entitled to vote generally in the
election of directors.

 

(rr)      “10% Shareholder” means a Person who, as of a relevant date, owns or
is deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company.

 

3.         Shares Available Under the Plan.

 

(a)       Maximum Shares Available Under Plan.

 

(i)       Subject to adjustment as provided in Section 11 of the Plan, the
maximum number of Shares that may be issued (A) upon the exercise of Option
Rights or Appreciation Rights, (B) in payment or settlement of Restricted Stock
and released from substantial risks of forfeiture thereof, (C) in payment or
settlement of Restricted Stock Units, (D) in payment or settlement of
Performance Shares or Performance Units that have been earned, (E) in payment or
settlement of Other Awards, or (F) in payment of dividend equivalents paid with
respect to Awards made under the Plan, in the aggregate will not exceed
21,753,085 Shares (the “Aggregate Share Limit”).

 

Shares that are issued in connection with inducement grants pursuant to Nasdaq
Listing Rule 5635 and Shares issued under any plan assumed by Inseego in any
corporate transaction will not count against the Aggregate Share Limit.

 

(ii)       Shares covered by an Award granted under the Plan shall not be
counted against the Aggregate Share Limit unless and until they are actually
issued and delivered to a Participant and, therefore, the total number of Shares
available under the Plan as of a given date shall not be reduced by any Shares
relating to prior Awards that have expired or have been forfeited or cancelled
or terminated for any other reason other than being exercised or settled, and to
the extent of payment in cash of the benefit provided by any Award granted under
the Plan, any Shares that were covered by that Award will be available for issue
or transfer hereunder. In addition, upon the full or partial payment of any
Option Price by the transfer to the Company of Shares or upon satisfaction of
tax withholding provisions in connection with any such exercise or any other
payment made or benefit realized under this Plan by the transfer or
relinquishment of Shares, there shall be deemed to have been issued under this
Plan only the net number of Shares actually issued by the Company.

 

(iii)       Subject to adjustment as provided in Section 11 of the Plan, the
aggregate number of Shares actually issued by the Company upon the exercise of
Incentive Stock Options will not exceed 7,000,000 Shares.

 

4.       Option Rights. The Board may, from time to time, authorize the granting
to Participants of Option Rights upon such terms and conditions consistent with
the following provisions as it may determine:

 

(a)       Each grant will specify the number of Shares to which it pertains
subject to the limitations set forth in Section 3 of the Plan.

 

(b)       Each grant will specify an Option Price per share, which may not be
less than (i) the Market Value Per Share on the Date of Grant or (ii) if the
Person to whom an Incentive Stock Option is granted is a 10% Shareholder on the
Date of Grant, 110% of the Market Value Per Share on the Date of Grant. However,
an Incentive Stock Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Incentive Stock Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424 of the Code or if the Award is
designated as a “Section 409A Award” and has either a fixed exercise date or a
fixed delivery date.

 

(c)       Each grant will specify whether the Option Price will be payable (i)
in cash or by check acceptable to Inseego or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to Inseego of
Shares owned by the Optionee (or other consideration authorized pursuant to
Section 4(d)) having a value at the time of exercise equal to the total Option
Price, (iii) by withholding by Inseego from the Shares otherwise deliverable to
the Optionee upon the exercise of such Option Rights, a number of Shares having
a value at the time of exercise equal to the total Option Price, (iv) by a
combination of such methods of payment, or (v) by such other methods as may be
approved by the Board.

 

 

 



 5 

 

 

(d)       To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to Inseego of some or all of the Shares to which such
exercise relates.

 

(e)       Successive grants may be made to the same Participant whether or not
any Option Rights previously granted to such Participant remain unexercised.

 

(f)       Each grant will specify the period or periods of continuous service by
the Optionee with Inseego or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable; provided, however, that
in the case of an Investor Director Provider, service will be deemed continuous
as long as such Investor Director Provider has at least one representative on
the Board who is an employee, direct or indirect owner, or service provider of
such Investor Director Provider.

 

(g)       Any grant of Option Rights may specify Management Objectives that must
be achieved as a condition to the exercise of such rights.

 

(h)       Option Rights granted under the Plan may be (i) Incentive Stock
Options, (ii) options that are not intended to qualify as Incentive Stock
Options, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who are “employees” (under Section 3401(c) of
the Code) of Inseego or a subsidiary of Inseego (under Section 424 of the Code).
Any Option Right designated as an Incentive Stock Option will not be an
Incentive Stock Option to the extent the Option Right fails to meet the
requirements of Section 422 of the Code. Each grant will specify whether the
Option Right is an Incentive Stock Option or an option that is not intended to
qualify as an Incentive Stock Option.

 

(i)       The Board may substitute, without receiving Participant permission,
Appreciation Rights payable only in Shares (or Appreciation Rights payable in
Shares or cash, or a combination of both, at the Board’s discretion) for
outstanding Option Rights; provided , however , that the terms of the
substituted Appreciation Rights are substantially the same as the terms for the
Option Rights at the date of substitution and the difference between the Market
Value Per Share of the underlying Shares and the Base Price of the Appreciation
Rights is equivalent to the difference between the Market Value Per Share of the
underlying Shares and the Option Price of the Option Rights. If the Board
determines, based upon advice from Inseego’s accountants, that this provision
creates adverse accounting consequences for Inseego, it shall be considered null
and void.

 

(j)       No Option Right will be exercisable more than 10 years from the Date
of Grant; provided, however, that with respect to Incentive Stock Options issued
to 10% Shareholders, the term of each such Option Right shall not exceed five
(5) years from the date it is granted.

 

(k)       No grant of Option Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Option Rights.

 

(l)       No Option Right shall include terms entitling the Participant to a
grant of Option Rights or Appreciation Rights on exercise of the Option Right.

 

5.       Appreciation Rights. The Board may, from time to time, authorize the
granting to any Participant of Appreciation Rights upon such terms and
conditions consistent with the following provisions as it may determine:

 

(a)       An Appreciation Right will be a right of the Participant to receive
from Inseego an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.

 

(b)       Each grant will specify the Base Price, which may not be less than the
Market Value Per Share on the Date of Grant.

 

(c)       Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by Inseego in cash, in Shares or in any
combination thereof and may retain for the Board the right to elect among those
alternatives.

 

(d)       Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

 

(e)       Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

(f)       Each grant will specify the period or periods of continuous service by
the Participant with Inseego or any Subsidiary that is necessary before such
Appreciation Right or installments thereof will become exercisable; provided,
however, that in the case of an Investor Director Provider, service will be
deemed continuous as long as such Investor Director Provider has at least one
representative on the Board who is an employee, direct or indirect owner, or
service provider of such Investor Director Provider.

 

 

 



 6 

 

 

(g)       Any grant of Appreciation Rights may specify Management Objectives
that must be achieved as a condition of the exercise of such Appreciation
Rights.

 

(h)       Successive grants may be made to the same Participant regardless of
whether any Appreciation Rights previously granted to the Participant remain
unexercised.

 

(i)       No Appreciation Right granted under the Plan may be exercised more
than 10 years from the Date of Grant.

 

(j)       No grant of Appreciation Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Appreciation
Rights.

 

(k)       No Appreciation Right shall include terms entitling the Participant to
a grant of Option Rights or Appreciation Rights on exercise of the Appreciation
Right.

 

6.       Restricted Stock. The Board may, from time to time, authorize the
granting of Restricted Stock to Participants upon such terms and conditions
consistent with the following provisions as it may determine:

 

(a)       Each such grant will constitute an immediate transfer of the ownership
of Shares to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights, but
such rights shall be subject to such restrictions and the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may determine.

 

(b)       Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.

 

(c)       Each such grant will provide that the Restricted Stock covered by such
grant that vests upon the passage of time will be subject to a “substantial risk
of forfeiture” within the meaning of Section 83 of the Code for a Restriction
Period to be determined by the Board at the Date of Grant or upon achievement of
Management Objectives referred to in subparagraph (e) below.

 

(d)       Each such grant will provide that during, and may provide that after,
the Restriction Period, the transferability of the Restricted Stock will be
prohibited or restricted in the manner and to the extent prescribed by the Board
at the Date of Grant (which restrictions may include, without limitation, rights
of repurchase or first refusal in Inseego or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee).

 

(e)       Any grant of Restricted Stock may specify Management Objectives that,
if achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.

 

(f)       Notwithstanding anything to the contrary contained in the Plan, any
grant of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, death or
disability, or other termination of employment of a Participant, or a Change in
Control.

 

(g)       Any such grant of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the Restriction Period be
automatically deferred and reinvested in additional shares of Restricted Stock
or paid in cash, which may be subject to the same restrictions as the underlying
Award; provided, however, that dividends or other distributions on Restricted
Stock subject to Management Objectives shall be deferred and paid in cash upon
the achievement of the applicable Management Objectives and the lapse of all
restrictions on such Restricted Stock.

 

(h)       Unless otherwise directed by the Board, (i) all certificates
representing shares of Restricted Stock will be held in custody by Inseego until
all restrictions thereon will have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such Shares, or (ii) all shares of Restricted
Stock will be held at Inseego’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such shares of Restricted
Stock.

 

 

 



 7 

 

 

7.       Restricted Stock Units. The Board may, from time to time, authorize the
granting of Restricted Stock Units to Participants upon such terms and
conditions consistent with the following provisions as it may determine:

 

(a)       Each such grant will constitute the agreement by Inseego to deliver
Shares or cash to the Participant in the future in consideration of the
performance of services, but subject to such restrictions and the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify.

 

(b)       Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.

 

(c)       Notwithstanding anything to the contrary contained in the Plan, any
grant of Restricted Stock Units may provide for the earlier lapse or
modification of the Restriction Period in the event of the retirement, death or
disability, or other termination of employment of a Participant, or a Change in
Control.

 

(d)       During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them, but the Board
may at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current, deferred or contingent basis either
in cash, additional Restricted Stock Units or in additional Shares; provided ,
however , that dividend equivalents on Restricted Stock Units subject to
Management Objectives shall be deferred and paid in cash upon the achievement of
the applicable Management Objectives and the lapse of all restrictions on such
Restricted Stock Units.

 

(e)       Each grant of Restricted Stock Units will specify the time and manner
of payment of the Restricted Stock Units that have been earned.

 

8.       Annual Incentive Awards, Performance Shares and Performance Units. The
Board may, from time to time, authorize the granting of Annual Incentive Awards,
Performance Shares and Performance Units that will become payable to a
Participant upon achievement of specified Management Objectives during the
Performance Period, upon such terms and conditions consistent with the following
provisions as it may determine:

 

(a)       Each grant will specify either the number of shares, or amount of
cash, payable with respect to Annual Incentive Awards, Performance Shares or
Performance Units to which it pertains, which number or amount payable may be
subject to adjustment to reflect changes in compensation or other factors.

 

(b)       The Performance Period with respect to each Annual Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year in the case of each Performance Share and Performance Unit), as will be
determined by the Board at the time of grant, which Performance Period may be
subject to earlier lapse or other modification in the event of the retirement,
death or disability, or other termination of employment of a Participant, or a
Change in Control.

 

(c)       Any grant of Annual Incentive Awards, Performance Shares or
Performance Units will specify Management Objectives that, if achieved, will
result in payment or early payment of the Award and may set forth a formula for
determining the number of Shares, or amount of cash, payable with respect to
Annual Incentive Awards, Performance Shares or Performance Units that will be
earned if performance is at or above the minimum or threshold level or levels.

 

(d)       Each grant will specify the time and manner of payment of Annual
Incentive Awards, Performance Shares or Performance Units that have been earned.
Any grant of Performance Shares or Performance Units may specify that the amount
payable with respect thereto may be paid by Inseego in cash, in Shares or in any
combination thereof and will retain in the Board the right to elect among those
alternatives.

 

(e)       Any grant of Annual Incentive Awards, Performance Shares or
Performance Units may specify that the amount payable or the number of Shares
issued with respect thereto may not exceed maximums specified by the Board at
the Date of Grant.

 

(f)       The Board may at the Date of Grant of Performance Shares provide for
the payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional Shares; provided,
however, that dividend equivalents on Performance Shares shall be deferred and
paid in cash upon the achievement of the applicable Management Objectives.

 

 

 



 8 

 

 

9.       Other Awards.

 

(a)       The Board may, subject to limitations under applicable law, grant to
any Participant such Other Awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to,
Shares or factors that may influence the value of such Shares, including,
without limitation, awards consisting of securities or other rights convertible
or exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or specified Subsidiaries,
Affiliates or other business units thereof or any other factors designated by
the Board, and awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
Affiliates or other business units of Inseego. The Board shall determine the
terms and conditions of such awards. Shares delivered pursuant to an Award in
the nature of a purchase right granted under this Section 9 shall be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, cash, Shares, Other Awards, notes or other
property, as the Board shall determine.

 

(b)       Except as otherwise provided in Section 15(b), cash Awards, as
independent Awards or as an element of or supplement to any other Award granted
under the Plan, may also be granted pursuant to this Section 9.

 

(c)       The Board may grant Shares as a bonus, or may grant other Awards in
lieu of obligations of Inseego or a Subsidiary to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Board in a manner that
complies with Section 409A of the Code.

 

10.       Transferability.

 

(a)       Except as otherwise determined by the Board, no Awards granted under
the Plan and no rights under any such Awards shall be assignable, alienable,
saleable, or transferable by the Participant except by will or the laws of
descent and distribution, and in no event shall any such Award granted under the
Plan be transferred for value. Except as otherwise determined by the Board,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law and/or
court supervision.

 

(b)       The Board may specify at the Date of Grant that part or all of the
Shares that are to be issued by the Company upon the exercise of Option Rights
or Appreciation Rights, upon the termination of the Restriction Period
applicable to Restricted Stock or Restricted Stock Units or upon payment under
any grant of Performance Shares, Performance Units or Other Awards will be
subject to further restrictions on transfer.

 

11.       Adjustments. The Board shall make or provide for such adjustments in
the number of Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of Shares covered by
Other Awards, in the Option Price and Base Price provided in outstanding Option
Rights or Appreciation Rights, and in the kind of Shares covered thereby, as the
Board, in its sole discretion, may determine is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Board, in its discretion, may provide in substitution for
any or all outstanding Awards under the Plan such alternative consideration
(including cash), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Board may in its sole discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Board shall also
make or provide for such adjustments in the number of Shares specified in
Section 3 of the Plan as the Board in its sole discretion, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided , however , that any such adjustment to the number specified in Section
3(a)(iii) will be made only if and to the extent that such adjustment would not
cause any Option Right intended to qualify as an Incentive Stock Option to fail
so to qualify.

 

 

 



 9 

 

 

12.       Administration of the Plan.

 

(a)       The Plan will be administered by the Board, which may from time to
time delegate all or any part of its authority under the Plan to the Committee.
To the extent of any such delegation, references in the Plan to the Board will
be deemed to be references to such Committee. A majority of the Committee will
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the Committee.

 

(b)       To the extent permitted by applicable law, including any rule of the
Nasdaq Stock Market, the Board or Committee may delegate its duties under the
Plan to a Secondary Committee, subject to such conditions and limitations as the
Board or Committee shall prescribe; provided, however, that: (i) only the Board
or Committee may grant an Award to a Participant who is subject to Section 16 of
the Exchange Act; and (ii) the Secondary Committee shall report periodically to
the Board or the Committee, as the case may be, regarding the nature and scope
of the Awards granted pursuant to the authority delegated. To the extent of any
such delegation, references or deemed references in the Plan to the Committee
will be deemed to be references to such Secondary Committee. A majority of the
Secondary Committee will constitute a quorum, and the action of the members of
the Secondary Committee present at any meeting at which a quorum is present, or
acts unanimously approved in writing, will be the acts of the Secondary
Committee.

 

(c)       The Board shall have full and exclusive discretionary power to
interpret the terms and the intent of this Plan and any Evidence of Award or
other agreement or document ancillary to or in connection with this Plan, to
determine eligibility for Awards and to adopt such rules, regulations, forms,
instruments, and guidelines for administering this Plan as the Board may deem
necessary or proper. Such authority shall include, but not be limited to,
selecting Award recipients, establishing all Award terms and conditions,
including the terms and conditions set forth in an Evidence of Award, granting
Awards as an alternative to or as the form of payment for grants or rights
earned or due under compensation plans or arrangements of the Company,
construing any ambiguous provision of the Plan or any Evidence of Award, and,
subject to Sections 15 and 18, adopting modifications and amendments to this
Plan or any Evidence of Award, including without limitation, any that are
necessary to comply with the laws of the countries and other jurisdictions in
which Inseego, its Affiliates, and/or its Subsidiaries operate. The grant of any
Award that specifies Management Objectives that must be achieved before such
Award can be earned or paid will specify that, before such Award will be earned
and paid, the Board must certify that the Management Objectives have been
satisfied.

 

(d)       The interpretation and construction by the Board of any provision of
this Plan or of any Evidence of Award or other agreement or document ancillary
to or in connection with this Plan and any determination by the Board pursuant
to any provision of the Plan or of any such Evidence of Award or other agreement
or document ancillary to or in connection with this Plan will be final and
conclusive. No member of the Board will be liable for any such action or
determination made in good faith.

 

(e)       Any Participant who believes he or she is being denied any benefit or
right under the Plan or under any Award or Evidence of Award may file a written
claim with the Committee. Any claim must be delivered to the Committee within
six month of the specific event giving rise to the claim. Untimely claims will
not be processed and shall be deemed denied. The Committee, or its designee,
generally will notify the Participant of its decision in writing as soon as
administratively practicable. Claims shall be deemed denied if the Committee
does not respond in writing within 180 days of the date the written claim is
delivered to the Committee. The Committee’s decision is final and conclusive and
binding on all Persons. No lawsuit or arbitration relating to the Plan may be
filed or commenced before a written claim is filed with the Committee and is
denied or deemed denied, and any lawsuit must be filed within one year of such
denial or deemed denial or be forever barred.

 

13.       Non U.S. Participants. In order to facilitate the making of any grant
or combination of grants under the Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by Inseego or any Subsidiary outside of the United States of America, as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan (including
without limitation, sub-plans) as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of the Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of Inseego may
certify any such document as having been approved and adopted in the same manner
as the Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of the
Plan as then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of Inseego.

 

 

 



 10 

 

 

14.       Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other Person under the Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other Person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Shares, and such Participant fails to make arrangements for the
payment of tax, the Company shall withhold such Shares having a value that shall
not exceed the statutory maximum amount permitted to be withheld.
Notwithstanding the foregoing, when a Participant is required to pay the Company
an amount required to be withheld under applicable income and employment tax
laws, the Participant may elect, or the Company may require the Participant, to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the Shares required to be delivered to the Participant, Shares having a value
equal to the amount required to be withheld, or by delivering to the Company
other Shares held by such Participant. The Shares used for tax withholding will
be valued at an amount equal to the Market Value Per Share of such Shares on the
date the benefit is to be included in Participant’s income. Participants shall
also make such arrangements as the Company may require for the payment of any
withholding tax obligation that may arise in connection with the disposition of
Shares acquired upon the exercise of Option Rights.

 

15.       Amendments, Etc.

 

(a)       The Board may at any time and from time to time amend the Plan in
whole or in part; provided, however, that if an amendment to the Plan must be
approved by the stockholders of Inseego in order to comply with applicable law
or the rules of the Nasdaq Stock Market or, if the Shares are not traded on the
Nasdaq Stock Market, the principal national securities exchange upon which the
Shares are traded or quoted, then, such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained.

 

(b)       Except in connection with a corporate transaction or event described
in Section 11 of the Plan, the terms of outstanding Awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, and no outstanding Option Rights or
Appreciation Rights may be cancelled in exchange for other Awards, or cancelled
in exchange for Option Rights or Appreciation Rights with an Option Price or
Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
or cancelled in exchange for cash, without stockholder approval. This Section
15(b) is intended to prohibit (without stockholder approval) the repricing of
“underwater” Option Rights and Appreciation Rights and will not be construed to
prohibit the adjustments provided for in Section 11 of the Plan. Notwithstanding
any provision of the Plan to the contrary, this Section 15(b) may not be amended
without approval by Inseego’s stockholders.

 

(c)       If permitted by Section 409A of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Stock or any Restricted Stock Units as to
which the Restriction Period has not been completed, or any Annual Incentive
Awards, Performance Shares or Performance Units which have not been fully
earned, or any Other Awards subject to any vesting schedule or transfer
restriction, or who holds Shares subject to any transfer restriction imposed
pursuant to Section 10(b) of the Plan, the Board may, in its sole discretion,
accelerate the time at which such Option Right, Appreciation Right or Other
Award may be exercised or the time when such Restriction Period will end or the
time at which such Annual Incentive Awards, Performance Shares or Performance
Units will be deemed to have been fully earned or the time when such transfer
restriction will terminate or may waive any other limitation or requirement
under any such Award.

 

(d)       Subject to Section 16(d) of the Plan, the Board may amend the terms of
any Award theretofore granted under the Plan prospectively or retroactively, but
subject to Section 11 of the Plan, no such amendment shall impair the rights of
any Participant without his or her consent, except as necessary to comply with
changes in law or accounting rules applicable to Inseego. The Board may, in its
discretion, terminate the Plan at any time.

 

Termination of the Plan will not affect the rights of Participants or their
successors under any Awards outstanding hereunder on the date of termination.

 

16.       Compliance with the Code.

 

(a)       To the extent applicable, it is intended that the Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A of the Code do not apply to the
Participants. The Plan and any grants made hereunder shall be administered in a
manner consistent with this intent. Any reference in the Plan to Section 409A of
the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

 

 

 



 11 

 

 

(b)       Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and grants hereunder may not be reduced by, or offset against, any amount owing
by a Participant to the Company or any of its Affiliates.

 

(c)       If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by Inseego from time to time) and (ii)
Inseego shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then Inseego shall not pay such amount
on the otherwise scheduled payment date but shall instead pay it, without
interest, on the tenth business day of the month after such six-month period.

 

(d)       Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
the Code, Inseego reserves the right to make amendments to the Plan and grants
hereunder as Inseego deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A of the Code, or adverse tax consequences
under another Code provision, without Participant consent. In any case, a
Participant shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with the Plan and grants hereunder (including any taxes,
penalties, and interest under Section 409A of the Code or another Code
provision), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold a Participant nor anyone other than a
Participant, including a Participant’s estate or beneficiaries, harmless from
any or all of such taxes or penalties.

 

17.       Governing Law. The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware, without regard to principles of
conflicts of laws.

 

18.       Effective Date/Termination. The Plan originally became effective as of
June 18, 2009. This amendment and restatement was adopted by the Board on May
11, 2018 and will become effective as of the date of shareholder approval, if
ever. No grant will be made under the Plan more than 10 years after May 11,
2018, but all grants made on or prior to such date will continue in effect
thereafter subject to the terms of the Evidence of Award conveying such grants
and of the Plan.

 

19.       Miscellaneous.

 

(a)       Each grant of an Award will be evidenced by an Evidence of Award and
will contain such terms and provisions, consistent with the Plan, as the Board
may approve.

 

(b)       Inseego will not be required to issue any fractional Shares pursuant
to the Plan. The Board may provide for the elimination of fractional Shares or
for the settlement of fractional Shares in cash.

 

(c)       The Plan will not confer upon any Participant any right with respect
to continuance of employment or other service with Inseego or any Subsidiary or
Affiliate, nor will it interfere in any way with any right Inseego or any
Subsidiary or Affiliate would otherwise have to terminate such Participant’s
employment or other service at any time.

 

(d)       No person shall have any claim to be granted any Award under the Plan.
Without limiting the generality of the foregoing, the fact that a target Award
is established for the job value or level for an Employee shall not entitle any
Employee to an Award hereunder. Except as provided specifically herein, a
Participant or a transferee of an Award shall have no rights as a stockholder
with respect to any Shares covered by any Award until the date as of which he or
she is actually recorded as the holder of such Shares upon the stock records of
the Company.

 

(e)       Determinations by the Board or the Committee under the Plan relating
to the form, amount and terms and conditions of grants and Awards need not be
uniform, and may be made selectively among persons who receive or are eligible
to receive grants and Awards under the Plan, whether or not such persons are
similarly situated.

 

 

 



 12 

 

 

(f)       To the extent that any provision of the Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of the Plan.

 

(g)       No Award under the Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.

 

(h)       Absence or leave approved by a duly constituted officer of Inseego or
any of its Subsidiaries shall not be considered interruption or termination of
service of any Employee for any purposes of the Plan or Awards granted
hereunder.

 

(i)       The Board may condition the grant of any Award or combination of
Awards authorized under the Plan on the surrender or deferral by the Participant
of his or her right to receive a cash bonus or other compensation otherwise
payable by Inseego or a Subsidiary to the Participant.

 

(j)       If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of the Plan
shall remain in full force and effect.

 

(k)       Any Evidence of Award may: (i) provide for recoupment by the Company
of all or any portion of an Award upon such terms and conditions as the Board or
Committee may specify in such Evidence of Award; or (ii) include restrictive
covenants, including, without limitation, non-competition, non-disparagement and
confidentiality conditions or restrictions, that the Participant must comply
with during employment by or service to the Company and/or within a specified
period after termination as a condition to the Participant’s receipt or
retention of all or any portion of an Award. This Section 19(k) shall not be the
Company’s exclusive remedy with respect to such matters. This Section 19(k)
shall not apply after a Change in Control, unless otherwise specifically
provided in the Evidence of Award.

 

 

 

 

 

 



 13 

 